€960000606006000800686

 

| —

| Case 20-10343-LSS Doc 4892 Filed 05/24/21 Page 1 of 2

 

|
|
ny Name
|

CM Whittre THIS LEER $0 LCA HWE: eS Toy
Aoi) Sioa S0mMbt Awoth Bl FRvsTRattow,
Tt vas} DRS OL), MY BEST FAI bp WAS HE Sour
50 te TRoof LEapen Irvtpel) me to rn wee kewd
RETREAT To SFE SFL wAw ten To béconk A SLOT,
Lt was A PAP DAY wteeT Lovie tw fy Buw ie
TL was ow the Toh my Fklévd AS ov THE BoTTon
L wns timosl PSLEP whkw THE TRoof LEADLA
CAmE Lw te WK wry Avorypp LAW Tite TRoof
LEnOLIS Ame [1 fRETY SORE LT wh s

20 HE Lhmk Te Py Be) Aw Told ME
TO vhRiceh Ovt For SMAkels, HE SALO THE Y

wohl Gli {rv yovk Bs), es

 

  
 
 

 

\LT DeOw'7s Kwew whkAT fo DV AL THE time, £
lTHovGHl £T was Sambritvc £ D140, THE OTHER

Got Back Fhom The

rE, hel WE Wovhbn'y 167
  

6050066000068 8800060680

‘

 

 

Case 20-10343-LSS Doc 4892 Filed 05/24/21 Page 2 of 2

(YR I-1E-APR]
CT, He SALO £ VEEDED To tak Breck, BUTE
WEVER WwéwT BACK, My OO Trae To CET my StvfF
Bol THey std tify Lost £7, AL teal Ttmé £
host PLL RES PEcT For AUTHOR TY Etévkis. £ sipteg
HAVLiwl TROVDIE tv School, L Wweolba'z RE spect
THE Ténthths, My Cobo wiet To Doth, Tat
CARREED oveh Te my TEwhbl yks LT S7AvED
tw TRovelé, L Hav wo REsPécT Fok AvTpoRrrty
AT WORK f LOST fr bor OF Dobse Ah Lof oF FT ABS
LT Deopleh ovt of School t~ The Tt CRADE
Gienvsk IT Coviow', bE7T fr berb VITA THE
TERLHERS OR PRowcLlyl, TT préivy mvey
DESTRO VES MY CHILO Hood, FT PEsTRoY£D ME
fo Thts Vay £ sine Dont teesi AY Toney TL
HAVE TRov8lé Tabs 1? Wompg’, To THis bAY
L_Khveé oly Top 2 pechlé tovvifass The bET7Ee ,
£L wave BEZY tw kvl ovt OF MEwTAl Trost pers
OVER lOtngs, tm S576 pdfpml to TALK pho
WHat Hate, 70 ME They #40 TO hwo WpAr wh
Gol~wy ow, THERE LF we hide WOW AN~Y [td's
Titky wHhEpée PECoE ME oR fFreR mE, S50 ThE
Bboy SLovts Wweép To PAY Fok whet THEY hET
HAPfEn~ fomk, F ttope THES LETTER ELL
GomeEv oy, Ef. HELP £0 ME To WRITE tT
